Citation Nr: 0732950	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder involving anxiety and depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to November 
1985 and from December 1987 to December 2002, with additional 
active service totaling four month and eighteen days, as well 
as inactive duty training, between November 1985 and December 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, denying the veteran's claims 
for service connection for hypertension and a anxiety and 
depressive disorder.  Further processing of the veteran's 
appeal was then undertaken by the RO in Portland, Oregon.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the Portland RO, in May 2007, a 
transcript of which is of record.  At such hearing, 
additional documentary evidence was submitted by the veteran 
along with a waiver for its initial consideration by the RO.  

The issue of the veteran's entitlement to service connection 
for a psychiatric disorder involving anxiety and depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.




FINDING OF FACT

Hypertension that was initially diagnosed and treated in 
service cannot reasonably be dissociated from the 
hypertension shown to be present within a relatively short 
time period following the veteran's discharge from service, 
notwithstanding an interim period in which his hypertension 
was labile.  


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007).  Such have been the subject 
of holdings of various Federal courts.  As the disposition 
herein reached is wholly favorable to the veteran-appellant 
to the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and its implementing regulations is 
obviated.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days or more during a period of war, or 
during peacetime after December 31, 1946, and certain chronic 
diseases, to include hypertension, become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records indicate that, in August 1995, an 
attending physician noted that there was ample evidence of 
the existence of the veteran's hypertension, despite it being 
a bit labile.  At that time, a history of labile intermittent 
hypertension was noted to have been present during the 
preceding year.  Conservative measures of treatment, 
including a reduced calorie, low salt diet, as well as 
exercise, were prescribed, as opposed to anti-hypertensive 
medication.  By October 1995, such physician reported that 
with the veteran's adherence to prescribed treatment, his 
diastolic blood pressure readings were in the 70s and 80s.  
The lower readings were not thereafter consistently obtained 
when the veteran's blood pressure was taken, as the Board 
notes, for example, that on a periodic general medical 
examination in March 1996, a reading of 140/106 was 
identified.  Readings of 134/94 and 124/90 were recorded in 
February and March 1997, respectively, despite use of Cardura 
(also used as an anti-hypertensive) for treatment of the 
veteran's benign prostatic hypertrophy.  

In November 2001, a reading of 132/98 was obtained and an 
assessment from an attending physician was that of elevated 
blood pressure.  A retirement medical examination in October 
2002 disclosed a blood pressure of 124/88, with the veteran 
noting a history of elevated blood pressure.  

A VA medical examination in May 2003, showing blood pressure 
readings of 110/80, 108/78, and 104/78, culminated in entry 
of a diagnosis of labile hypertension by history.  A reading 
in November 2003 was 141/100; readings of 128/84, 128/88, and 
134/92 were shown in February, August, and October 2004, 
respectively.  Elevated blood pressure readings obtained in 
2006 led to entry of a diagnosis of probable hypertension in 
September 2006 and of hypertension, suboptimal control, in 
March 2007, with commencement of use of an anti-hypertensive 
medication, Ziac.  

Testimony of the veteran at his May 2007 hearing was to the 
effect that he was initially diagnosed as having hypertension 
in or about 1995 while in service and that appropriate 
treatment was initiated at that time, with such measures 
reducing its impact, but not eliminating the disorder.  While 
conceding that there is evidence contraindicating 
entitlement, the Board nevertheless finds that the evidence 
in its totality, inclusive of the veteran's credible 
testimony, is more persuasive than not that his hypertension 
originated in service.  

It is conceded that the veteran's hypertension was at times 
labile in the years following its initial diagnosis in 1995, 
although the veteran's continued adherence to a prescribed 
dietary and exercise regimen for control of his hypertension 
must be presumed.  A VA physician in May 2003 determined that 
only labile hypertension was shown by history, but, that 
notwithstanding, there is a continuity of elevated blood 
pressure readings which began during service and extended to 
the postservice diagnosis of hypertension and the initial use 
of anti-hypertensive medication in 2007, such that the 
relationship between the veteran's inservice hypertension and 
that shown postservice cannot reasonably be denied.  The 
lapse of such a relatively short period of time between the 
veteran's service separation and the initial postservice 
showing of hypertension is likewise significant.  On the 
basis of the foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, it is concluded that a grant of 
service connection for hypertension is in order.  


ORDER

Service connection for hypertension is granted.  


REMAND

While in service, the veteran was evaluated and treated for a 
variety of psychiatric disturbances, variously diagnosed as a 
major affective disorder, avoidant personality traits, 
personality disorder, avoidant personality disorder, 
generalized anxiety disorder with paranoid and avoidant 
features, disturbances of emotion and conduct, depression, 
outbursts of anger, adjustment disorder, and possible 
explosive personality disorder and paranoid schizophrenia.  
Following the veteran's discharge from service, medical 
assistance was received by him for diagnosed entities of 
anxiety and depression.  

A VA examination by a psychologist in May 2003 yielded an 
Axis I diagnosis of an adjustment disorder with mixed anxiety 
and depression of mild to moderate severity, and an Axis II 
diagnosis of an avoidant personality disorder with paranoid 
features.  The VA psychologist also offered an opinion that 
it appeared less likely than not that the veteran's time in 
the military or any experiences occurring therein were causal 
factors in the development of his current psychological 
difficulties.  The veteran's personality was also noted to 
almost certainly predate his entry into military service and 
it was further stated that his maladaptive behaviors in 
relationships were the primary factors leading to his anxiety 
and depression.  

While the Board appreciates the efforts of the VA examiner in 
May 2003 to address the issues presented by this appeal, the 
opinions offered are inadequate, based on the failure to 
address the relationship of the diagnosed entities both 
inservice and postservice.  Notice is taken that an 
adjustment disorder was initially diagnosed inservice and 
there was no opinion offered as to whether the adjustment 
disorder diagnosed in May 2003 is one and the same or 
otherwise linked to the inservice entity.  As well, no 
sufficient explanation or opinion was set forth as to why so 
many different diagnoses as to an acquired psychiatric 
disorder were made inservice, the accuracy of inservice 
diagnoses, and, ultimately, whether any currently existing 
psychiatric disorder had its origins during the veteran's 
extended period of service dating to 1979.  That being the 
case, further medical input is deemed essential and remand is 
therefore in order.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for service connection for an 
acquired psychiatric disorder involving 
anxiety and depression.  The veteran must 
be notified by written correspondence of 
any information and evidence not of 
record (1) that is necessary to 
substantiate his claims; (2) that VA will 
seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the 
veteran to provide any evidence in his 
possession that pertains to the claims.  
38 C.F.R. § 3.159(b)(1).  He should be 
also advised that the RO or AMC must 
obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Thereafter, the RO/AMC must arrange 
for the veteran to be afforded a VA 
examination by a psychiatrist in order to 
ascertain whether any existing acquired 
psychiatric disorder had its onset during 
his extended period of service.  The 
RO/AMC must forward the claims folder in 
its entirety to that psychiatrist for 
review and the report compiled by the 
psychiatrist must indicate whether in 
fact the claims folder was received and 
reviewed by him/her.  Following such 
review, obtaining a thorough history, the 
mental status examination and any tests 
that are deemed as necessary, the 
examiner must offer an opinion and a 
full, supporting rationale as to the 
following:

Is it at least as likely as not 
(50 percent or greater 
probability) that any now 
existing acquired psychiatric 
disorder had its onset during 
the veteran's extended period 
of military service between May 
1979 and December 2002?  Such 
opinion necessitates a review 
of the inservice psychiatric 
diagnoses, their accuracy, and 
their linkage, if any, to any 
existing psychiatric 
disability.  The specific 
relationship, if any, of any 
adjustment disorder diagnosed 
inservice and thereafter must 
be fully addressed.  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date 
or causal relationship, whereas less 
likely weighs against the claim.

3.  Lastly, the AMC/RO must prepare a 
rating decision readjudicating the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder involving anxiety and depression 
on the basis of all the evidence on file 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


